DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-2, 6-8 and 12-13 are pending with claim 12 withdrawn. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
In Applicant’s Paper filed 7/14/2022 Applicant appeared to amend the claims without considering whether and where support was present in the disclosure as filed.
WITHDRAWN OBJECTIONS
All objections of record in the Office Action mailed 4/14/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 7/14/2022.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 4/14/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 7/14/2022.
NEW OBJECTIONS
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The phrase "wherein ingredients of a recipe of the food are made of five parts, the five parts are composed of a. basic ingredients comprising vegetable or fruit, and flour, egg and milk; b. auxiliary ingredients comprising oil, sugar, salt, cream and baking powder for making biscuits, food modifier and meat; c, sourdough starter, that is a first fermented dough; d, bread dough and various dough, that is a second fermented dough: e. doughs with added one or some of ingredients of a,b,c,d" in Claim 1, lines 1-7 is not described in the Specification.  Applicant is advised to consider amending the Specification to incorporate this language while being careful not to add new matter.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-8 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The phrase “wherein ingredients of a recipe of the food are made of five parts, the five parts are composed of a. basic ingredients comprising vegetable or fruit, and flour, egg and milk; b. auxiliary ingredients comprising oil, sugar, salt, cream and baking powder for making biscuits, food modifier and meat; c, sourdough starter, that is a first fermented dough; d, bread dough and various dough, that is a second fermented dough: e. doughs with added one or some of ingredients of a,b,c,d” in Claim 1, lines 1-7 is new matter.  The disclosure as filed does not describe five parts.
Claims 1-2, 6-8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "wherein ingredients of a recipe of the food are made of five parts, the five parts are composed of a. basic ingredients comprising vegetable or fruit, and flour, egg and milk; b. auxiliary ingredients comprising oil, sugar, salt, cream and baking powder for making biscuits, food modifier and meat; c, sourdough starter, that is a first fermented dough; d, bread dough and various dough, that is a second fermented dough: e. doughs with added one or some of ingredients of a,b,c,d" in Claim 1, lines 1-7 is vague and indefinite as it is unclear whether all of the listed items are required in the food or just some.  The literal language appears to infer that all is required, however, all of the items are listed in the description of the processing.
The phrase "wherein ingredients of a recipe of the food are made of five parts, the five parts are composed of a. basic ingredients comprising vegetable or fruit, and flour, egg and milk; b. auxiliary ingredients comprising oil, sugar, salt, cream and baking powder for making biscuits, food modifier and meat; c, sourdough starter, that is a first fermented dough; d, bread dough and various dough, that is a second fermented dough: e. doughs with added one or some of ingredients of a,b,c,d" in Claim 1, lines 1-7 is vague and indefinite as it is unclear how the “doughs” can be ingredients per “part e” as the language states the doughs can have ingredients per “a,b,c,d”.
The phrase "wherein ingredients of a recipe of the food are made of five parts, the five parts are composed of a. basic ingredients comprising vegetable or fruit, and flour, egg and milk; b. auxiliary ingredients comprising oil, sugar, salt, cream and baking powder for making biscuits, food modifier and meat; c, sourdough starter, that is a first fermented dough; d, bread dough and various dough, that is a second fermented dough: e. doughs with added one or some of ingredients of a,b,c,d" in Claim 1, lines 1-7 is vague and indefinite as it is unclear whether all of the parts are ingredients as only a and b are listed as ingredients.
The phrase "[a] food, wherein ingredients of a recipe of the food are made of five parts, the five parts are composed of a. basic ingredients comprising vegetable or fruit, and flour, egg and milk; b. auxiliary ingredients comprising oil, sugar, salt, cream and baking powder for making biscuits, food modifier and meat; c, sourdough starter, that is a first fermented dough; d, bread dough and various dough, that is a second fermented dough: e. doughs with added one or some of ingredients of a,b,c,d" in Claim 1, lines 1-7 is vague and indefinite as it is unclear whether the claimed food includes all of the doughs from c, d and e at the same time or just some of them.  Literally it appears the food includes all of the doughs, however, this does not make sense as it does not seem possible for the food to include all of the doughs at the same time.
The phrase “various dough” in Claim 1, line 5 is vague and indefinite as it is unclear what is the difference between various dough and dough that is not various dough.
Claim 1 recites the limitation "the first mixed fermented dough" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "first mixed fermented dough".
The phrase “regularly used” in Claim 1, line 15 is vague and indefinite as it is unclear whether the language means whether the use is optional or required.
Claim 1 recites the limitation "the first mixed fermented dough" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "first mixed fermented dough".
Claim 1 recites the limitation "the yeast" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "yeast".
Claim 1 recites the limitation "the yeast" in line 17, second instance.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "yeast".
Claim 1 recites the limitation "the second mixed fermented dough" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "second mixed fermented dough".
Claim 1 recites the limitation “the ingredients of a,b,c,d” in line 18.  There is insufficient antecedent basis for this limitation in the claim.  The material listed per “a,b,c,d” are not described as ingredients but rather “parts”.
Claim 1 recites the limitation “the above made fermented doughs” in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "made fermented doughs" or specifically state which does Applicant intends to refer to.
The phrase “wherein the food is-including bread, cake, biscuit, pie, pastry, snacks, dumplings and steamed bun” in Claim 1, lines 21-22 is vague and indefinite as it is unclear how the food can be characterized as all of the foods at the same time, like pie and dumplings, as opposed to alternatives.
The phrase “baking to obtain the food, wherein the food is-including bread, cake, biscuit, pie, pastry, snacks, dumplings and steamed bun” in Claim 1, lines 20-22 is vague and indefinite as it is unclear how all of the food can be produced by baking where the only ingredients are vegetable/fruit paste and dough.  For example, dumplings do not appear to be made from vegetable/fruit paste by baking but rather include meat filling where the dumplings are boiled, steamed or fried.  Furthermore, the paste may only be applicable to cake and pie.  It is also unclear how a steam bun can be baked as it would no longer be a steam bun.
The term “biscuit” in Claim 1, line 21 is vague and indefinite as it is unclear whether Applicant means cookie as the Examiner is aware that people in China use British English for some terms and call cookies biscuits.  In American English a biscuit can include baking powder biscuits that are much different than cookies.
The phrase “wherein the food is provided with filling; and meat is added into the filling” in Claim 13, lines 1-2 is vague and indefinite as it is unclear how all of the foods in the Claim can include meat without losing their identity as bread, cake, biscuit, pie, pastry, snacks and steamed bun do not include meat and meat may only be applicable to dumplings.
The phrase “wherein the food is provided with filling; and meat is added into the filling” in Claim 13, lines 1-2 is vague and indefinite as it is unclear whether the filling is part of the food as the ingredients per Claim 1 do not mention filling as being ingredients.
Clarification and/or correction required.
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.  For example, in Claim 1, Applicant appears to attempt to describe the ingredients of the food and then starts listing items that are not ingredients.  Much of the language in the claims does not make sense and is not supported by the disclosure as filed.  Applicant appears to lack experience with how to draft claims.  Applicant is advised to consulate with its patent agent and draft claims that are supported by the disclosure as filed and comply with 35 USC.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	July 15, 2022